UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6031



ANTHONY JESUS SANDERS,

                                             Petitioner - Appellant,

          versus


JACK LEE, Warden, Keen Mountain Correctional
Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-500-AM)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Jesus Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony     Jesus   Sanders      has     filed     a   motion    for    a

certificate of appealability concerning the denial of his 28 U.S.C.

§ 2254 (2000) petition by the district court.              An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit judge or justice issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(2000). This court will not issue a certificate

of appealability as to claims dismissed by a district court on

procedural    grounds    unless    the    movant     can     demonstrate     both

“(1) ‘that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

          We have reviewed the record and determine that Sanders

has not made the requisite showing. See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).         Accordingly, we deny a certificate of

appealability   and     dismiss   the    appeal.     Sanders’s      “Motion      of

Retention of the Record” is denied as moot.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                                      DISMISSED



                                   - 2 -